Citation Nr: 0817400	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  03-34 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for left ulnar nerve 
damage.

3.  Entitlement to service connection for arthritis of the 
left shoulder.

4.  Entitlement to service connection for cervical spine 
disorder.

5.  Entitlement to service connection for lumbar spine 
disorder.

6.  Entitlement to service connection for right shoulder 
disorder.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for status post 
gynecomastia of the right breast with scar.

9.  Entitlement to service connection for mitral valve 
prolapse.

10.  Entitlement to service connection for peripheral 
vestibular disorder.

11.  Entitlement to service connection for residuals of 
treatment for exposure to tuberculosis, to include peripheral 
neuropathy.  

12.  Entitlement to service connection for residuals of 
exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to June 
1970 and from November 1971 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was granted service connection for status post 
gynecomastia of the left breast, with scar, hemorrhoids, and 
sinusitis in August 2002.  He was given a noncompensable 
disability evaluation for all three disabilities at that 
time.  Notice of the rating action was provided in August 
2002.

The veteran submitted his notice of disagreement (NOD) in 
this case in June 2003.  He did not include the three issues 
referenced.  He did submit a statement that was received at 
the RO at the end of September 2003.  In that statement the 
veteran noted that he had been granted service connection for 
the three disabilities but was rated at the noncompensable 
disability level.  He spoke of having continuing symptoms, 
particularly with his hemorrhoids and sinusitis.  

The veteran's substantive appeal was received in December 
2003.  He again provided information regarding continued 
symptoms for his hemorrhoids and sinusitis.  He further 
referenced the disabilities, and their continued effect on 
him, in a statement dated in October 2007.  The veteran also 
addressed his disability evaluation for his status post 
gynecomastia of the left breast, with scar, at that time.  He 
contended that he had a mastectomy in service and that his 
disability evaluation should be reflective of that fact, the 
same as for a female that had had a mastectomy.  The Board 
construes the veteran's several statements as a claim for 
increased evaluations for his hemorrhoids, sinusitis and 
status post gynecomastia of the left breast, with scar. 

The veteran has also been diagnosed with tinnitus.  He has 
asserted that his tinnitus is related to the issue of service 
connection for a peripheral vestibular disorder.  He has 
further asserted that his tinnitus is directly related to his 
service-connected sinusitis.  The Board construes the 
veteran's statement as a claim for service connection for 
tinnitus, to include as secondary to his service-connected 
sinusitis.  

The veteran included the issue of service connection for 
"stenosis" with his original claim from June 2002.  He 
provided a statement wherein he said stenosis was diagnosed 
on or about May 2000.  The veteran did not describe the 
stenosis.  He did not indicate if this referred to a cardiac 
disorder or stenosis of a spinal segment as examples.

The RO included a denial of stenosis in the rating decision 
of August 2002.  The RO associated the stenosis issue with 
the claim for service connection for mitral valve prolapse 
and not as a separate disability.  The veteran mentioned 
stenosis in his NOD of June 2003.  Under section "E" he 
referred to stenosis of the left pelvic region.  He also 
listed the term with his comments about his left shoulder, 
lumbar spine, and left ulnar nerve damage.

In a statement from September 2003, the veteran noted that 
his claim for service connection for stenosis had been 
associated with his mitral valve prolapse and denied.  He 
stated that he was referring to stenosis in the left pelvic 
area that carried nerve impulses to and from his spinal 
column.  He asked that his stenosis be reconsidered based on 
this new understanding.  

The veteran did not include a claim for service connection 
for a thoracic spine disorder at the time of his original 
claim.  He addressed the specific issues of his cervical and 
lumbar spines.  However, there is medical evidence of record 
of a herniated disc of the thoracic spine.  Further, the 
veteran has addressed that finding in several statements to 
include the statement from October 2007.  The Board construes 
the veteran's statements to raise the issue of entitlement to 
service connection for a disorder of the thoracic spine.

Based on submitted medical records, the veteran was diagnosed 
with hypogonadism in 2005.  (Volume 6 of the claims folder).  
He has contended that he had symptoms associated with this 
disorder while in service.  He also has maintained that, if 
this disorder was present in service, it could be the cause 
for his gynecomastia and depression.  The veteran's 
contentions raise an inferred issue for service connection.

As the claims for increased evaluations and service 
connection (tinnitus, left pelvic region stenosis, thoracic 
spine disorder, and hypogonadism) have not been developed or 
certified on appeal they are referred to the RO for such 
further development as may be necessary.

The veteran testified at a video conference hearing in 
October 2007.  He submitted additional evidence at the 
hearing, in the form of two bound volumes of records and 
statements.  The veteran also submitted a waiver of 
consideration by the agency of original jurisdiction.  
Accordingly, the Board will consider the evidence in its 
appellate review.

Finally, the veteran was asked to submit evidence pertaining 
to his disability status from the Social Security 
Administration (SSA) at his hearing.  The record was left 
open for that purpose.

The veteran submitted a copy of a May 1997 decision by the 
SSA to the Board in November 1997.  He did not submit the 
records associated with the decision.  The SSA decision was 
already of record, although the copy of the decision provided 
by the veteran included two pages of exhibits that was new to 
the record.  


The issues of entitlement to service connection for cervical, 
lumbar spine, and right shoulder disorders, depression, 
status post gynecomastia with scar, mitral valve prolapse, 
peripheral vestibular disorder, residuals of treatment for 
exposure to tuberculosis, to include peripheral neuropathy, 
and residuals of exposure to asbestos are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is credible lay evidence of symptoms of carpal 
tunnel syndrome in service, medical evidence of the syndrome 
after service, and medical opinion evidence linking the 
syndrome to service.

2.  The veteran was treated for paresthesias of the left 
ulnar nerve in service.  There is evidence of a left ulnar 
nerve neuropathy after service that has been linked to the 
incident in service.

3.  The veteran injured his left shoulder on several 
occasions during service.  The post-service evidence of 
arthritis of the left shoulder and medical evidence linking 
the arthritis to the injuries in service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral carpal tunnel syndrome is the 
result of a disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The veteran's left ulnar nerve neuropathy is the result 
of a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304.

3.  The veteran's arthritis of the left shoulder is the 
result of a disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from September 1962 to June 
1970 and from November 1971 to August 1990.  He submitted his 
original claim for entitlement to service connection for 
disability compensation in June 2002.  

The veteran has submitted a significant amount of evidence in 
the form of medical records from a number of private 
physicians.  He has submitted them with marked tabs that 
separate the records, for the most part, for each physician 
and/or facility.  The veteran submitted additional evidence 
at his hearing in October 2007.  The evidence was contained 
in two bound volumes that were labeled book one and book two, 
respectively.  See Volumes 5 and 6, respectively, of the 
claims folder.

The veteran contends that he developed carpal tunnel syndrome 
in service.  He said his duties required a great deal of 
typing over the course of many years and this repetitive work 
was the cause of his carpal tunnel syndrome.  He also claims 
that he had left ulnar nerve neuropathy in service that has 
continued.  

The veteran's service medical records (SMRs) are negative for 
any complaints of hand numbness, or evaluation or treatment 
for carpal tunnel syndrome.  The SMRs do show he was 
evaluated for complaints of paresthesias of the left arm in 
the ulnar nerve distribution in November 1983.  

The first post-service evidence relevant to his claim comes 
by way of an evaluation from the Osler Clinic in May 1992.  
The veteran complained of on and off tingling in the thumb, 
2nd and 3rd finger of each hand.  The pertinent diagnosis at 
the time was degenerative disc disease (DDD) of the cervical 
spine.  The examiner did not report the results of any 
studies that confirmed the diagnosis.

A treatment record from M. Ireland, M.D., dated in December 
1993, noted that the veteran presented with complaints of 
pain in the lower neck region that would radiate into the 
shoulders.  The veteran said he experienced numbness in the 
ulnar distribution of the right hand.  

The veteran was treated by J. Link, M.D., a neurologist, for 
a possible seizure disorder in 1994.  Dr. Link provided a 
diagnosis of right carpal tunnel syndrome on the right, based 
on electromyography (EMG)/nerve conduction velocity (NCV) 
testing in May 1994.  

Another treatment entry from Dr. Ireland, dated in March 
1997, noted the veteran complained of pain in the left elbow.  
The assessment at that time was tennis elbow.

The veteran was treated by another neurologist, G. M. Weiss, 
M.D.  Dr. Weiss conducted EMG/NCV testing in June 1997.  The 
EMG of the left upper extremity was said to be within normal 
limits.  The NCV was said to show left C6-C7 radiculopathy 
and left ulnar neuropathy at the elbow.  Additional EMG/NCV 
testing was done in November 1998.  The NCV test was said to 
show left ulnar neuropathy at the elbow and mild left carpal 
tunnel syndrome.

Dr. Weiss provided a statement in support of the veteran's 
claim for service connection in August 2005.  He stated that 
carpal tunnel syndrome was a compressive disorder of the 
median nerve.  He also noted that certain motions of the 
wrist, such as typing, seem to produce the highest incidence 
of the disease.  He referred to the veteran's duties in 
service that required a great deal of typing on manual 
typewriters and computer keyboards.  Dr. Weiss opined that 
the veteran's carpal tunnel syndrome was as likely as not 
directly associated with his active service.  

Dr. Weiss also noted the SMR entry regarding treatment for 
the left ulnar nerve paresthesias in service.  He also 
referenced two falls that involved the veteran's left arm in 
service.  He opined that the veteran's left ulnar nerve 
neuropathy was as least as likely as not related to the 
incidents noted in the SMRs.

The Board notes that there are treatment records from Dr. 
Weiss for the period from April 1997 to January 2007.  The 
veteran continued to have diagnoses of bilateral carpal 
tunnel syndrome and left ulnar nerve neuropathy through 
January 2007.

The veteran submitted statements and testified regarding his 
symptoms in service.  In regard to the carpal tunnel syndrome 
he said he knew others that had the problem and had had 
surgery with mixed results.  He did not want that and also 
felt he could not take time away from his duties.  

The veteran also contends that he received treatment in 
service for several injuries to his left shoulder and that 
his current left shoulder problems are directly related to 
those injuries.  The SMRs show that the veteran was seen for 
problems regarding his left hand and left shoulder in 
February 1986.  He fell while playing racquetball.  No 
assessment was made but the examiner said they doubted 
fracture or dislocation.  The veteran complained of stiffness 
and pain in the left shoulder since October 1988 in January 
1989.  The assessment was a question of arthritis of the 
shoulder.  X-rays at that time were interpreted as normal.  
The veteran was evaluated prior to an overseas assignment in 
May 1989.  He was noted to have a resolving shoulder injury.  
The veteran's May 1990 retirement physical examination said 
that the veteran had bursitis of the left shoulder from 1985 
to the present.  

The veteran was seen for complaints of bilateral shoulder 
pain at Patrick Air Force Base (PAFB), after a referral by 
Dr. Ireland, in December 1995.  A physical therapy note, from 
December 1995, reported that the veteran complained of 
bilateral shoulder pain, left greater than right.  The 
veteran gave a history of jamming his shoulders in the past 
while playing softball.  He reported being diagnosed with 
arthritis of the neck and carpal tunnel syndrome.  The 
veteran had two sessions of therapy in January 1996.  His 
last session reported a full range of motion with 5/5 
strength.  

Dr. Weiss noted complaints of left shoulder pain from the 
first evaluation in April 1997.  The veteran was seen for 
complaints of left shoulder pain in January 1998.  A magnetic 
resonance imaging (MRI) of the left shoulder was said to show 
very mild acromioclavicular (AC) degenerative change with 
impingement upon the supraspinatus tendon proximal to the 
musculotendinous junction in February 1998.  There was also 
evidence of very mild tendonitis along the supraspinatus 
tendon.  Additional treatment records from Dr. Weiss show 
continued complaints involving the left shoulder.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, including organic diseases of the nervous 
system and arthritis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has presented lay statements regarding his 
symptoms of bilateral carpal tunnel syndrome and left ulnar 
nerve neuropathy while in service.  Although the veteran's 
SMRs are negative for entries concerning his carpal tunnel 
syndrome, the veteran is competent to provide lay evidence of 
his symptomatology as it is a disorder capable of lay 
observation.  The SMRs do document one instance of treatment 
for paresthesias relating to the left ulnar nerve.  Again, 
the veteran is competent to provide information regarding his 
continued symptomatology for this disorder.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994)

The post-service medical records document tingling in both 
hands, primarily in the thumb, 2nd and 3rd fingers of each 
hand, in May 1992.  Electrodiagnostic testing confirmed the 
presence of right carpal tunnel syndrome in 1994 and left 
carpal tunnel syndrome in 1998.  Testing also confirmed the 
presence of left ulnar nerve neuropathy.

Dr. Weiss has reviewed the veteran's SMRs and other medical 
evidence of record.  He has provided an opinion that links 
the veteran's carpal tunnel syndrome, and left ulnar nerve 
neuropathy, to service.  He related the carpal tunnel 
syndrome to the veteran's military duties.  He noted the 
diagnosis of paresthesias of the left ulnar nerve in service 
and stated that the current left ulnar nerve neuropathy was 
related to the diagnosis in service.  There is competent 
evidence of symptoms in service, symptoms after service, and 
a nexus opinion linking those symptoms to service.  
Accordingly, the claim for service connection for bilateral 
carpal tunnel syndrome and left ulnar nerve neuropathy is 
granted.

The veteran's SMRs document several injuries to the left 
shoulder.  He was treated for complaints of bilateral 
shoulder pain at PAFB in 1995.  He was treated for complaints 
of left shoulder pain by Dr. Weiss beginning in April 1997.  
He was diagnosed with arthritis of the left shoulder by Dr. 
Weiss in February 1998.  This was based on the results of an 
MRI of the left shoulder.  Dr. Weiss opined that the 
veteran's arthritis of the left shoulder was the result of 
his several episodes of trauma in service in August 2005. 

The Board finds that the records documents trauma in service.  
The veteran has presented lay evidence of his continued 
symptomatology and the post-service medical evidence shows 
continued treatment for those symptoms.  Finally, the opinion 
from Dr. Weiss provides a basis to link the current diagnosis 
to the incidents in service.  Accordingly, the veteran's 
claim for service connection for arthritis of the left 
shoulder is granted.  




ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is granted.

Entitlement to service connection for left ulnar nerve 
neuropathy is granted.

Entitlement to service connection for arthritis of the left 
shoulder is granted.


REMAND

As noted in the Reasons and Bases portion of this decision, 
the veteran has submitted a significant amount of medical 
evidence from a number of private physicians.  He has also 
submitted statements from several physicians in support of 
his claim for service connection for several issues.  Much of 
the evidence, and the statements from the physicians, were 
submitted by the veteran at his hearing in October 2007.  

Cervical and Lumbar Spine

The veteran's service medical records (SMRs) show that he was 
seen for pain in the upper back in May 1976.  He had been 
typing and complained of pain for two days.  There was a 
vague tenderness in the area of left trapezius muscle.  The 
assessment was myalgia.  The veteran was seen for complaints 
of low back pain in December 1980.  The assessment was acute 
disc disease.  The veteran was again seen for complaints of 
low back pain in September 1983.  He complained of back spasm 
after shoveling sand.  The veteran was found to be tender in 
the paravertebral muscles of the lower thoracic spine but 
without limitation of motion.  The diagnosis was low back 
strain.  

The veteran was treated for muscular back strain in May 1985.  
He experienced pain in the lumbar region after doing some 
heavy lifting.  He had a full range of motion with only a 
slight to moderate discomfort, and tenderness to palpation of 
the upper lumbar region.  The veteran was noted to have a 
history of low back pain from 1981 to the present at the time 
of his retirement physical examination in May 1990.

The SMRs do not reflect any entries denoting treatment for 
complaints associated with the cervical spine.  The veteran 
did relate a neck injury in service to several of his 
physicians; however, this is not documented in the SMRs.  

Post-service the veteran was treated for complaints of neck 
pain beginning in May 1992.  He was given a clinical 
diagnosis of DDD of the cervical spine.  He was evaluated by 
Dr. Link and given an MRI of the cervical spine in May 1994.  
The MRI showed minimal anterior osteophytosis of the cervical 
spine at C4-C5 and C5-C6 but no disc herniation.  

The veteran was seen by Dr. Ireland for complaints of low 
back pain in May 1996.  X-rays of the lumbosacral spine were 
said to be normal.  However, the actual radiograph report 
said there were mild degenerative changes of the lower lumbar 
spine by way of tiny anterior marginal osteophytes at L4-L5.  

Dr. Weiss evaluated the veteran in April 1997.  An MRI of the 
cervical spine from that time showed evidence of a herniated 
nucleus pulposus (HNP) at C5-C6.  The veteran also had an MRI 
of the lumbosacral spine that showed a HNP at L5-S1 with DDD 
at the same level.  The results of the two MRIs represented a 
distinct change from the cervical spine MRI of May 1994 and 
the x-rays of the lumbosacral spine of May 1996.

Dr. Weiss provided an opinion in August 2005 wherein he 
attributed arthritis of the cervical and lumbar spine to 
various incidents in service.  He limited his opinion to 
arthritis and did not address the etiology, or relationship, 
of the diagnosed HNP for both the cervical and lumbar spine 
and the veteran's service.  A VA medical examination is 
required to determine the possible relationship between the 
veteran's arthritis and HNP of the cervical and lumbar spines 
and his military service.  



Right Shoulder

The SMRs do not contain any entries relating to an injury to 
the right shoulder in service.  The veteran was very involved 
in athletics and did suffer injuries to his left shoulder on 
several occasions.  He complained of neck pain that radiated 
to his shoulders when seen by Dr. Ireland in December 1993.  
He also received treatment at PAFB for bilateral shoulder 
pain in December 1995.

The veteran was evaluated by E. S. Bittar, M.D., in September 
2001.  The veteran complained of "longstanding" problems 
with the right shoulder that dated back several years.  He 
reported he had been diagnosed with arthritis of the shoulder 
several years earlier.  The veteran could not recall any 
trauma that may have preceded his pain and denied a past 
medical history of right shoulder pathology.  X-rays were 
interpreted to show moderate degenerative joint changes of 
the glenohumeral joint as well as the AC joint.  There was no 
evidence of superior humeral head migration, fracture, 
dislocation, or loose body.  Dr. Bittar said an MRI showed 
evidence of glenohumeral arthritis with a large amount of 
osteophytic spurring along the inferior medial humeral head.  

The veteran was seen in January 2002.  At that time he was 
said to have moderate loss of articular cartilage of the 
glenohumeral joints with osteophyte formation.  He also had a 
type III acromion with significant degenerative joint disease 
of the acromioclavicular joint.  The veteran underwent 
surgery on the right shoulder in April 2002.  

Dr. Weiss provided an opinion that linked the veteran's 
arthritis of the right shoulder to incidents in service in 
August 2005.  In doing so, he referenced three SMR entries.  
However, none of the entries pertained to the veteran's right 
shoulder.  All related to the left shoulder.  

The veteran testified regarding his right shoulder in October 
2007.  He did not recall a specific injury.  He said he 
assumed he hurt his shoulder while playing sports in service.  
(Transcript pp. 35-36).

The veteran has provided lay evidence that experienced pain 
in his right shoulder in service.  This is the only evidence 
of record to show any type of problem with the right shoulder 
in service.  The post-service medical records reflect 
treatment in 1995 and ultimately surgery in 2002.  A VA 
medical examination is required to determine the possible 
relationship between the veteran's later diagnosed right 
shoulder disorders and his military service.  

Depression

The veteran did not receive a diagnosis of depression during 
service.  He and his wife were referred to a chaplain for 
marital counseling in 1977.  The veteran has referenced a 
Report of Medical History, completed in conjunction with a 
physical examination in November 1974.  He noted that he 
checked having nervous problems at that time.  The examiner 
commented on that by noting the veteran was adjusting to his 
environment.  

The veteran began treatment for depression in 1995.  First 
with J. Jennette, Psy.D., in April 1995.  Later, with M. 
Newberry, M.D., beginning in December 1995.  Dr. Jennette 
wrote a letter to summarize the veteran's case in April 2002.  
She noted that he had served in the military and worked in 
insurance after his military retirement in May 1990.  She 
stated that both occupations could have lasting effects on 
both the veteran's physical and mental well-being.  She said 
that anxiety, stress, and heart palpitations were first 
evidenced in the mid-seventies.  She also said that the 
veteran was exposed to anxiety-provoking situations 
throughout his career.  She stated that both the medical and 
psychological difficulties appear to have beginnings in an 
earlier time and may be reflective of the stress experienced 
in the military and civilian life.  

Dr. Newberry provided treatment to the veteran from December 
1995 through March 2007.  He gave a statement regarding a 
possible etiology for the veteran's depression in August 
2005.  Dr. Newberry said the veteran had presented him with 
records showing complaints of anxiety, poor sleep, fatigue, 
tremors, palpitations and marital conflict.  He said that 
"it seems clear from the medical records" that the veteran 
had at least an anxiety disorder present on active duty that 
continued into civilian life.  He said that persistent 
anxiety frequently lead to the development of depressive 
symptoms.  He noted that the results of Minnesota Multiphasic 
Personality Inventory (MMPI) testing [performed by F. J. 
Petrulla, Ph.D., in March 1997] indicated the presence of 
both anxiety and depression of a longstanding nature.  Dr. 
Newberry said it seemed very possible that there could be a 
connection between the veteran's endocrine problem [see 
gynecomastia discussion] and the anxiety/mood problems.  

Status Post Gynecomastia of the Right Breast, With Scar

The veteran had gynecomastia of the left breast in service.  
He underwent a mastectomy in July 1985.  The SMRs do not 
address any type of an endocrine disorder and there is no 
indication that the treating physicians suspected that as a 
cause of the veteran's gynecomastia at the time of his 
surgery.  

The veteran was diagnosed with gynecomastia of the right 
breast in June 2000.  He was treated by B. Alper, M.D., 
beginning in July 2000.  He presented with a complaint of 
tenderness and a gradual increase in the size of his right 
breast over the previous six months.  The veteran had a 
subcutaneous mastectomy in August 2000.  Dr. Alper did not 
provide any opinion as to the etiology of the veteran's 
gynecomastia of the right breast.

The veteran contends that he was told he would probably 
develop gynecomastia in his right breast.  He said he was 
told this at the time of his surgery for his left breast in 
service.  The veteran also noted that he had been diagnosed 
with an endocrine disorder and that this may have caused his 
gynecomastia.  

The veteran submitted limited records from R. Desai, M.D., 
for the period from February 2005 to March 2007.  The records 
show that the veteran was diagnosed with hypogonadism.  The 
earliest record is dated in February 2005 but it is clear the 
record is a follow-up visit.  The date for the initial 
diagnosis is not of record.  

Dr. Desai noted that the veteran had contacted him to write a 
letter to support his claim for service connection in 
September 2005.  He said that he was to call the veteran to 
inquire as to what relation the veteran felt there may be 
between the gynecomastia in 1985 and the current hypogonadism 
and gynecomastia in 2000.  There is no opinion letter from 
Dr. Desai, and the remainder of his treatment records do not 
contain any opinion to link the hypogonadism to service or to 
any of the disorders claimed for service connection.   

Mitral Valve Prolapse

The veteran contends that he developed mitral valve prolapse 
(MVP) in service.  He maintains that the condition can only 
be diagnosed by echocardiogram and he was not afforded such a 
test during service.  He believes that the cardiac-related 
symptoms noted in his SMRs document the onset of his MVP in 
service.  

The veteran's SMRs show that he was evaluated for premature 
ventricular contractions (PVCs) and palpitations over the 
course of his military service.  The veteran complained of 
palpitations at the time of a physical examination in 
November 1974.  Records from 1978 show that the veteran again 
complained of heart palpitations.  He continued to experience 
palpitations and had a Holter monitor study in 1983.  A May 
1983 entry said the veteran was referred for a history of 
PVCs and a history of dizziness.  The report said that no 
ventricular or supraventricular beats were recorded.  There 
were examples of sinus arrhythmias.  The veteran had a stress 
electrocardiogram (EKG) in May 1983 that was said to be 
normal.  

He was referred to a cardiologist, S. Desai, M.D., in 1998.  
Dr. Desai first evaluated the veteran in December 1998.  At 
that time an echocardiogram was said to show mild mitral 
regurgitation but MVP was not listed.  Dr. Desai said the 
veteran may have MVP but it was not noted on the 
echocardiogram.  The first diagnosis of MVP was made in April 
2002.  Dr. Desai noted that the veteran had an echocardiogram 
at that time and a mild MVP was noted.  

Dr. Desai wrote a letter in support of the veteran's claim in 
August 2005.  He noted that the veteran had a history of 
palpitations, MVP, premature atrial contractions (PACs), 
PVCs, hyperlipidemia, anxiety, panic attacks, and DJD.  He 
said the veteran had intermittent palpitations for many years 
with an apparent history of having skipped beats, 
palpitations and PVCs in service.  He said that the etiology 
of the palpitations and PVCs in service was unclear.  He 
added that it was well known that people that have MVP do 
have associated symptoms of palpitations and also do have 
PVCs.  He did not say that this was the veteran's case.  

Peripheral Vestibular Disorder

The veteran's SMRs contain several references to complaints 
of dizziness.  They were usually made in concert with 
complaints involving palpitations.  

Post-service records show that the veteran experienced light 
headedness and flushing of the face in April 1994.  He 
presented to the emergency room at Holmes Regional Medical 
Center.  The veteran related that he went to work and had 
recurrence of the symptoms several times.  The assessment at 
that time was that it was likely a hypoglycemic reaction.  

Dr. Ireland saw the veteran soon after and referred him to 
Dr. Link for a neurological evaluation.  The veteran was 
briefly placed on seizure control medications but they were 
stopped when no confirmed diagnosis of a seizure disorder was 
made.  

The veteran had further evaluation from the ENT Health & 
Surgical Center beginning in June 1994.  He had 
electronystagmography (ENG) testing at that time.  It was 
reported as normal.  

The veteran was seen at Holmes Regional Medical Center for a 
near syncope episode in August 1998.  The narrative summary 
from that time is unreadable.  The veteran was followed by 
Dr. Weiss on his release.  He noted that the veteran was 
thought to have a vasovagal problem.  He said the veteran had 
severe vertigo with left tinnitus.  An MRI of the brain was 
interpreted as normal in September 1998.  The veteran's 
vertigo was noted to be not as severe in October 1998.  He 
was prescribed Antivert.  

The veteran continued to complain of vertigo.  An entry from 
February 7, 2000, said he reported daily episodes of vertigo.  
However, an entry from May 2, 2000, said the veteran reported 
that his vertigo would come and go and he had not had an 
episode since he started taking Antivert.  The veteran 
underwent ENG testing in November 2000.  The report said 
there was no nystagmus.  Records through January 2007 show 
occasional complaints of vertigo.  Records from Dr. Ireland 
show that the veteran continued to take Antivert up to the 
latest entry in March 2007.  

The veteran has contended that his disorder could be related 
to tinnitus caused by his service-connected sinusitis.  

Residuals of Treatment for Exposure to Tuberculosis
To Include Peripheral Neuropathy.

The veteran was exposed to tuberculosis in December 1975.  
This was confirmed by a positive tine test and is recorded in 
the SMRs.  As a result the veteran was placed on a year-long 
regimen of Isoniazid (INH) therapy.  The veteran's SMRs show 
that he had regular monitoring of the effect of the drug on 
his liver by means of testing his serum glutamic oxaloacetic 
transaminase (SGOT) level.  The SMRs do not reflect any 
adverse effects on the veteran from his course of treatment, 
to include over the next 15 years of active duty.

The veteran initially did not specify a disorder that was 
linked to his exposure to tuberculosis when he submitted his 
claim.  However, he was diagnosed with peripheral neuropathy 
in February 2003.  The diagnosis was made by Dr. Weiss 
following EMG/NCV testing.  The impression at that time was 
that Charcot-Marie Tooth syndrome could not be ruled out.  In 
April 2004 Dr. Weiss provided an assessment that the 
veteran's peripheral neuropathy was likely acquired and could 
have been due to toxic exposure in the military or his INH 
use.  He did not provide an explanation of the toxic 
exposure.  

Dr. Weiss provided an opinion to link the veteran's 
peripheral neuropathy to his treatment with INH in service in 
August 2005.  He noted that one cause of peripheral 
neuropathy is INH-associated neuropathy.  He said this could 
be prevented by a concomitant administration of Pyridoxine 
[vitamin B6] dose of 50 milligrams per day.  He said the 
treatment records showed the veteran received the INH without 
Pyridoxine.  Therefore it was at least as likely as not that 
the veteran's peripheral neuropathy was a service-related 
injury.

The veteran provided research materials on the use of INH to 
treat exposure to tuberculosis and possible side effects of 
such treatment.  See Tabs 16, 17, and 18 in Volume 5 (Book 2 
of 2 Books).  The materials note that Pyridoxine should be 
given with INH to children and anyone with a condition that 
predisposes them to peripheral neuropathy.  Such conditions 
were listed as malnutrition, alcoholism, diabetes mellitus, 
uraemia, and pregnancy.  One entry, while noting that the 
addition of Pyridoxine is for those individuals susceptible 
to developing neuropathy, said their preferred method is to 
provide the Pyridoxine with every patient.

Dr. Weiss did not address the fact that not all individuals 
require the concomitant use of Pyroxidine.  Nor did he say 
whether the veteran was one of the individuals that required 
the addition of Pyridoxine.  He made a conclusion that the 
SMRs did not document that the veteran received Pyridoxine 
and so the peripheral neuropathy must be related to the INH 
treatment.

In light of the material submitted by the veteran, the 
opinion of Dr. Weiss is clearly not dispositive.  An 
examination and opinion on the issue is required.

Residuals of Exposure to Asbestos.

The veteran's SMRs document that he was exposed to asbestos 
during his tour of duty at the medical clinic located at 
Bolling AFB from 1976 to 1980.  This is confirmed by way of 
an SMR entry dated in October 1981.  

The veteran had multiple chest x-rays during his entire 
period of service.  An x-ray from November 1964 noted a 
calcification in the upper right lobe.  The report said this 
was seen on previous films.  The report also noted that the 
veteran was histoplasmosis positive.  An x-ray from January 
1969 noted that calcifications were present and that they 
suggested remote granulomatous disease.  Another x-ray report 
from December 1975 also noted the healed granulomatous 
calcifications.  The report said they were of no clinical 
significance.  The veteran's chest x-ray at the time of his 
retirement in May 1990 also noted the past granulomatous 
disease.  However there were also findings of a short 
stranding density in the left lower lung field.  This was 
said to not have been present on x-ray from September 1988.  
The report said this probably represented post-inflammatory 
scarring but that the etiology was uncertain.  The report did 
state that there was no active disease.

The veteran's SMRs also reflect that he had pulmonary 
function tests (PFTs) in December 1981, August 1983, and 
September 1988.  No specific disorder was diagnosed.  

Post-service medical records do not provide a diagnosis of a 
respiratory disorder that is linked to asbestos exposure.  
The veteran was treated for bronchitis on several occasions.  
He was afforded a PFT by Dr. Ireland in 2002.  He has not 
identified any specific residual that he claims is related to 
his asbestos exposure.

SSA Records

The veteran submitted evidence of a favorable decision from 
the Social Security Administration (SSA) dated in May 1997.  
The decision noted that the veteran had a history of partial 
complex seizures, by history, right carpal tunnel syndrome, 
degenerative disease of the cervical spine and left shoulder, 
cervical radiculopathy, chronic pain syndrome, sleep 
disorder, and chronic fatigue.  There was evidence of 
decreased sensation in the left C6 distribution and below, 
and hyperactive reflexes in the left upper and lower 
extremities and decreased motion of the cervical and lumbar 
spines.  The veteran's primary disability was depressive 
disorder, characterized by sleep disturbance, and a panic 
disorder with agoraphobia.  The veteran was determined to be 
disabled as of February 1995.  

The decision contained a two-page listing of exhibits 
considered by the administrative law judge.  They are 
numbered 1-34.  A review of the exhibits shows that some of 
them are not of record in this case.  Most of the exhibits 
appear to be medical records from the veteran's several 
private physicians and already of record in his VA claim.  
However, as there are records that are not part of the 
current appellate record, the veteran's SSA records must be 
obtained and associated with the claims folder

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
any of his claimed disorders since 
service.  The RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran 
that have not been previously 
secured and associate them with the 
claims folder.

2.  The RO should obtain from the 
SSA the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon 
concerning that claim.

3.  After completion of the above 
development, the veteran should be 
afforded a VA examination to address 
his claim for service connection for 
cervical and lumbar spine disorders 
and right shoulder disorder.  The 
claims folder and a copy of this 
remand must be provided to the 
examiner and reviewed as part of the 
examination.  In particular, the 
examiner should review the August 
2005 statement from Dr. Weiss found 
in Volume 5 of the claims folder.  
The examiner must indicate in the 
examination report that such a 
review occurred.  

The examiner is requested to 
identify the presence of any and all 
disorders of the cervical and lumbar 
spine and right shoulder.  The 
examiner is further requested to 
provide an opinion whether there is 
a 50 percent probability or greater 
that any current disorder of the 
cervical and lumbar spine and right 
shoulder can be related to the 
veteran's military service.  The 
report of examination should include 
the complete rationale for all 
opinions expressed.

4.  The veteran should be afforded a 
VA examination to address his claim 
for service connection for 
depression.  The claims folder and a 
copy of this remand must be provided 
to the examiner and reviewed as part 
of the examination.  In particular, 
the examiner should review the 
August 2005 statement from 
Dr. Newberry found in Volume 5 of 
the claims folder.  The examiner 
must indicate in the examination 
report that such a review occurred.  

The examiner is requested to provide 
an opinion whether there is a 50 
percent probability or greater that 
the veteran's depression can be 
related to the veteran's military 
service.  The report of examination 
should include the complete 
rationale for all opinions 
expressed.

5.  The veteran should be afforded a 
VA examination to address his claim 
for service connection for status 
post gynecomastia of the right 
breast with scar.  The claims folder 
and a copy of this remand must be 
provided to the examiner and 
reviewed as part of the examination.  
The examiner must indicate in the 
examination report that such a 
review occurred.

The examiner is requested to provide 
an opinion whether there is a 50 
percent probability or greater that 
the veteran's gynecomastia of the 
right breast can be related to the 
veteran's military service.  The 
report of examination should include 
the complete rationale for all 
opinions expressed.

6.  The veteran should be afforded a 
VA examination to address his claim 
for service connection for mitral 
valve prolapse.  The claims folder 
and a copy of this remand must be 
provided to the examiner and 
reviewed as part of the examination.  
In particular, the examiner should 
review the August 2005 statement 
from Dr. S. Desai found in Volume 5 
of the claims folder.  The examiner 
must indicate in the examination 
report that such a review occurred.

The examiner is requested to provide 
an opinion whether there is a 50 
percent probability or greater that 
the veteran's mitral valve prolapse 
can be related to the veteran's 
military service.  The report of 
examination should include the 
complete rationale for all opinions 
expressed.

7.  The veteran should be afforded a 
VA examination to address his claim 
for service connection for 
peripheral vestibular disorder.  The 
claims folder and a copy of this 
remand must be provided to the 
examiner and reviewed as part of the 
examination.  The examiner must 
indicate in the examination report 
that such a review occurred.

The examiner is requested to provide 
an opinion whether there is a 50 
percent probability or greater that 
peripheral vestibular disorder, if 
diagnosed, or the previously 
diagnosed vertigo can be related to 
the veteran's military service.  The 
report of examination should include 
the complete rationale for all 
opinions expressed.

8.  The veteran should be afforded a 
VA examination to address his claim 
for service connection for residuals 
of his treatment for his exposure to 
tuberculosis, to include peripheral 
neuropathy.  In particular, the 
examiner should review the August 
2005 statement from Dr. Weiss found 
in Volume 5 of the claims folder.  
The examiner should also note the 
medical literature provided by the 
veteran at Attachments 15, 16, and 
17 in that same volume.  The claims 
folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  
The examiner must indicate in the 
examination report that such a 
review occurred.

The examiner is requested to 
identify any residual that may be 
present from the veteran's exposure 
to tuberculosis in service and the 
treatment provided, namely the use 
of INH.  The examiner is requested 
to provide an opinion whether there 
is a 50 percent probability or 
greater that the use of INH in 
service caused the veteran's current 
peripheral neuropathy.  The report 
of examination should include the 
complete rationale for all opinions 
expressed

9.  The veteran should be afforded a 
VA examination to address his claim 
for service connection for residuals 
of asbestos exposure.  The claims 
folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  
The examiner must indicate in the 
examination report that such a 
review occurred.  

The examiner is requested to 
diagnose all pulmonary disorders 
that may be present.  The examiner 
is further requested to provide an 
opinion whether there is a 50 
percent probability or greater that 
any diagnosed pulmonary disorder is 
related to the veteran's military 
service.  The report of examination 
should include the complete 
rationale for all opinions 
expressed.

10.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


